Jackson, Chief Justice.
This is a writ of error to the judgment of the superior court sustaining a certiorari.
Two points are made — one that the certiorari should have been dismissed because the treasurer of the corporation, describing himself as such, swears in the affidavit for the writ that “ I verily believe I have good cause for certiorari’,' and the other, because the superior court ruled wrong in holding that the- wages of a day laborer were exempt from garnishment.
1. In respect to the first point, the treasurer evidently was acting for the corporation, and meant I as treasurer of the Eagle and Phcenix Manufacturing Company. The service of summons was on him in that capacity for the corporation, and he made the answer, to which there was no objection. We think that the certiorari should not have been dismissed.
2. It does not appear what the consideration of the judgment debt of the plaintiff in execution against the defendant was. If not for provisions or board of himself and family, the daily labor of the defendant was not liable to the process of garnishment. Code, §3554. And by the answer of the garnishee, the entire sum which the company owed the laborer was his daily wages due him. Therefore, under that section of the Code, the plaintiff *41was not entitled to judgment against the garnishee, because he did not not show that his debt came within the exception made by the act of 1872, and codified in §3 5 54-
It is insisted, however, that the act of 6th of December, 1880, repeals this exception by implication and makes all wages, without exception, liable to the process of garnishment. We do not think that the act of 6th of December, 1880, touches that exception; its scope on this subject was to open all indebtedness or effects coming into the garnishee’s hands between the date of summons and of answer, subject, just as they would have been subject if so subject before the time or at the time of this service.
Nor do we think that the constitutional point has any application, for the reason that the act of 1872 and the codification of it in §3554 are not intended or sought to be.repealed by the act of 1880.
We are quite clear, for these reasons, that the superior court was right in-sustaining the certiorari, and the judgment is affirmed.